Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30th, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 25, 41 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 41, the word “substantially” is not quantified in the specification and is unclear to what extent the attachment point needs to be adjacent the back of each said passenger seat and the top portion of said fixed outer privacy shell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 13, 30-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orson et al. (US 2013/0106156).
Regarding claims 1, 2, 13 and 30, Orson et al. ‘156 teaches (figures 1-10) a seating assembly for a passenger aircraft (12) (Para 0039), said seating assembly comprising: 
a plurality of passenger seat (22A, 22B, 22C etc.) including a first passenger seat (24D) and a second passenger seat (24C), each of said passenger seats having an articulated seat pan to provide for moving said passenger seat between a first upright position and a second reclined position, and wherein said second passenger seat (24C) is positioned in a staggered and angled configuration with respect to said first passenger seat (24D) (Para 0042, 0048); 
a fixed outer privacy shell (40) partially surrounds each seat and include at least one rear wall and a base (as shown in figure below) fixedly attached to the floor of said passenger aircraft  wherein said fixed outer privacy shell being independent of said passenger seats having said articulated seat pan in said second reclined position (the position of fixed outer privacy shell doesn’t change with the change in position (upright or reclined) of a seat) (Para 0048).

    PNG
    media_image1.png
    476
    712
    media_image1.png
    Greyscale

Regarding claims 3 and 31, Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including a stowable tray (44) installed onto said center console (42), wherein said stowable tray is adapted to be positioned between a first stowable position and a second deployed position (Para 0047).
Regarding claims 5 and 33, Orson et al. ‘156 teaches (figures 1-10) the seating assembly further include a storage unit/cabinet on said center console, said storage unit/cabinet having an open configuration adapted to insert and remove one or more items and a closed configuration .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 4, 6-7 and 32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orson et al. (US 2013/0106156).
Regarding claims 4 and 32, Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including a literature/storage pocket in the privacy shell (40) or console portion (42) (Para 0047) but it is silent about a literature pocket installed below an armrest of said passenger seat and adjacent to said center console. However, it would have been obvious to one of ordinary skill in art to install a literature pocket below an armrest of the passenger seat to have easy access to literatures while being seated. 	
Regarding claims 6 and 34, Orson et al. ‘156 embodiment (figures 1-10) is silent about the seating assembly further including a storage space installed onto the back of said fixed outer privacy shell behind said passenger seat and adapted to store electronic devices and literature. However, Orson et al. ‘158 embodiments (figures 11-20) teaches individual monitor (46) positioned on the back of the privacy shell (40) so that passenger positioned there behind can watch TV (Para 0057; monitor is stored in the recess on the back of the privacy shell). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orson et al. ‘156’s embodiment (figures 1-10) to incorporate the teachings of Orson et al. ‘156’s embodiment (figures 11-20) to configure back of the privacy shell with a storage space. One of ordinary skill in art would recognize that doing so would create more room for passengers for their convenience. 
Regarding claims 7 and 35, modified Orson et al. ‘156 teaches the seating assembly further including a display/monitor (46) within said storage space (Para 0057).
Claims 8-10 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Orson et al. 2013/0106156 as applied to claims 6 and 34 above respectively, and further in view of Pozzi 2007/0283855.
Regarding claims 8 and 36, modified Orson et al. ‘156 is silent about a stowable clamshell holder for a personal electronic device adapted to be movable between a first stowable position and a second deployed position, wherein said storage space is accessible when said stowable clamshell holder is in said second deployed position, However, Pozzi ‘855 teaches (figures 4-5) an assembly (10) comprising tray table/showable clamshell holder (14) movable between stowable position and deployed position (Para 0025-0026). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Orson et al. ‘156 to incorporate the teachings of Pozzi ‘855 to configure the back of outer privacy shell with the stowable clamshell holder. One of ordinary skill in art would recognize that doing so would facilitate passenger to use electronic devices. 
Regarding claims 9 and 37, modified Orson et al. ‘156 teaches the seating assembly wherein said stowable clamshell holder is adapted to hold a first personal electronic device having a first size and a second personal electronic device having a second size (Pozzi ‘855, figure 5, Para 0029; clamshell holder is shown holding a laptop and the DVD player having a second size could be held in the holder as well).
Regarding claims 10 and 38, modified Orson et al. ‘156 teaches the seating assembly further including a cavity/recess (Pozzi ‘855, Figure 5, Item 46) installed on said stowable clamshell holder/tray table (Pozzi ‘855, Figure 5, Item 14) adapted for holding a beverage (Pozzi ‘855, Para 0026).
Claims 11-12 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orson et al. 2013/0106156 as applied to claims 1 and 30 above respectively, and further in view of Henshaw et al. (US 2015/0274299).
Regarding claims 11-12 and 39-40, Orson et al. ‘156 is silent about the seating assembly including a power outlet installed onto said fixed outer privacy shell, wherein said power outlet comprising a USB power outlet. However, Henshaw et al. ‘299 teaches (figures 1 and 6) the upper center console (28) and the rear privacy shell (18) cooperatively defining a space for locating a deployable shelf (34), and beneath the shelf are located the seat electronics, electrical connectors, data connections (e.g., USB port (48)) etc. (Para 0035). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orson et al. ‘156 to incorporate the teachings of Henshaw et al. ‘299 to configure the outer privacy shell with a USB port (USB port charges electronic devices). One of ordinary skill in art would recognize that doing so would facilitate passengers to charge electronic devices (cellphone, tablets etc.).
Claims 14-17 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Orson et al. (2013/0106156) as applied to claims 13 and 30  above respectively, and further in view of Lehnert (US 4,902,069).
	Regarding claims, 14-16 and 41-43, Orson et al. ‘156 is silent about the seating assembly further including an attachment point adjacent the back of each said passenger seat and the top portion of said fixed outer privacy shell adapted to incline said passenger seat away from said fixed outer privacy shell, wherein said attachment point comprises a slot assembly installed onto the back of said passenger seat and a pin assembly installed onto said fixed outer privacy shell, wherein said pin assembly translocate within a slot on said slot assembly to adjust the incline of 
However, Lehnert ‘069 teaches (figures 7-8) a seat (7a) with a back rest shell (30) comprising a straight elongated hole/slot (34) attached to the frame (24) through guide element/pin (33), wherein guide element/pin (33) bears against the upper end of the guide hole/slot (34) to assume slanted position (Col. 5 Lines 10-27; the seat articulates to distance proportional to the inclination of the seat as the slot controls/limits the inclination of the seat). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orson et al. ‘156 to incorporate the teachings of Lehnert ‘069 to attach the back of passenger seat and top portion of privacy shell with a slot and pin assembly where the pin assembly translocate within a slot of the slot assembly to adjust the incline of the passenger seat such that the articulated seat pan articulates to a distance proportional to the incline of the passenger seat. One of ordinary skill in art would recognize that doing so would provide structural support during articulation of the seat pan.
  Regarding claims 17 and 44, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including a leg rest (34) having a closed configuration and an extended configuration (Para 0048-0049).
Claims 18-24 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Orson et al. (2013/0106156) as applied to claims 13 and 30 above respectively, and further in view of Estevenin et al. (US 2012/0139302).
	Regarding claims 18 and 45, Orson et al. ‘156 is silent about the seating assembly wherein said fixed outer privacy shell is at least partially comprised of fiberglass. However, Estevenin et al. ‘302 teaches (figure 1) the seat shell (102) may be formed from a number of 
	Regarding claims 19 and 46, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including a foot step/recess (50) installed on the back of said fixed outer privacy shell (40) adapted to facilitate a passenger exiting said passenger seat (Para 0047).
	Regarding claims 20 and 47, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including a cocktail tray/tray table (44) inserted in between said first passenger seat (24D) and said second passenger seat (24C) within said fixed outer privacy shell (44) (Para 0047).
Regarding claims 21 and 48, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including a blinder (as shown in the figure below) installed on said fixed outer privacy shell (40) and positioned adjacent to a headrest (30) of a said passenger.

    PNG
    media_image2.png
    476
    712
    media_image2.png
    Greyscale


Regarding claims 22 and 49, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including a reading light installed on said blinder (Para 0047).
Regarding claims 23-24 and 50-51, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly wherein said second passenger seat (24C)  is offset at an outward facing angle away from said first passenger seat (24D) by about 12 degrees (Para 0045; clearly seen in the figure below).

    PNG
    media_image3.png
    858
    743
    media_image3.png
    Greyscale


Claims 25-28 and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Orson et al. (2013/0106156)  as applied to claims 13 and 30 above respectively, and further in view of Dowty et al. (US 2017/0088267).
Regarding claims 25 and 52, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including third passenger seat (24E) positioned adjacent to said first passenger seat (24D) at an opposing side away from said second passenger seat (24C) but it is silent about 

    PNG
    media_image4.png
    641
    730
    media_image4.png
    Greyscale

Regarding claims 26-27 and 53-54, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly further including a fourth passenger seat (24F) positioned adjacent to said third passenger seat (24E) at an opposing side away from said first passenger seat (24D), wherein said fourth passenger seat (24F) is positioned in a staggered configuration with respect to said third 
Regarding claims 28 and 55, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly wherein said fourth passenger seat (24F)  is offset by about 12 degrees from said third passenger seat (24E) (Para 0045).
Claims 29 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Orson et al. (2013/0106156) and Dowty et al. (US 2017/0088267)  as applied to claims 28 and 55 above respectively, and further in view of Ferry et al. 2004/0232283.
Regarding claims 29 and 56, modified Orson et al. ‘156 teaches (figures 1-10) the seating assembly but it is silent about a privacy screen between said first passenger seat (24D) and said third passenger seat (24E), wherein said privacy screen is adapted to be movable between a first storage position and a second deployed position, However, Ferry et al. ’283 teaches (figure 1) a privacy screen may be provided between the two central columns (29), said screen may comprise a movable portion member automatically movable between a deployed position, and a stowed position (Para 0141). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orson et al. ‘156 to incorporate the teachings of Ferry et al. ‘283 to configure a privacy screen between two seats. One of ordinary skill in art would recognize that doing so would enable passenger to manual operate the privacy screen as desired.   
Response to Arguments
Applicant's arguments filed October 30th, 2021 have been fully considered but they are not persuasive. 

Regarding applicant’s argument “the references fail to show its unique attachment point that is substantially adjacent the back of the passenger seat and the top portion of the fixed outer privacy shell to provide the unique incline of the passenger seat away from the fixed outer privacy shell”, Orson et al. ‘156 is silent about it but Lehnert ‘069 teaches (figures 7-8) a seat (7a) with a back rest shell (30) comprising a straight elongated hole/slot (34) attached to the frame (24) through guide element/pin (33), wherein guide element/pin (33) bears against the upper end of the guide hole/slot (34) to assume slanted position (Col. 5 Lines 10-27; the seat articulates to distance proportional to the inclination of the seat as the slot controls/limits the inclination of the seat). Thus, the modification of Orson et al. ‘156 with teachings of Lehnert ‘069 teaches attachment point that is adjacent the back of the passenger seat and top portion of the fixed outer privacy shell (guide groove (34) is formed on the back of the passenger seat and guide element (33) is connected to the frame/privacy shell (24)) .
Regarding applicant’s argument “the references fail to show its unique second passenger seat being offset at an outward facing angle away from the first passenger seat”, figure below clearly shows the second passenger seat faces outward away from the first passenger seat.


    PNG
    media_image3.png
    858
    743
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647